Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	No amendments have been filed.  Original claims 1-33 filed 2/7/2019 are pending.

Election/Restriction
Applicant's election with traverse of Group I in the reply filed on 7/14/2022 is acknowledged.  The traversal is on the ground(s) that the groups have overlapping scope.  This is found persuasive because upon initial search and review of the specification, it is generally agreed that the cell sources would overlap.  In review of the claim limitations/requirements, it appears that separate from the source the method broadly provides for any type of test substance in step 1, and similar steps of analysis for the sequence reads obtained.  The art of record appears to demonstrate that test compounds administered in vivo versus in vitro can have different effects, but as broadly claimed do not appear to affect the analysis steps.
Accordingly, the restriction requirement is withdrawn.
Claims 1-33, drawn to a method of evaluating genotoxicity of a test substance on the effect on DNA in a variety of cell sources are pending and currently under examination.

Priority
	This application filed 2/7/2019 is a Continuation of PCT/JP2017/005700 filed 2/16/2017 in Japan.
It is noted that a copy of PCT/JP2017/005700 in English is not of record, but the preliminary report on patentability (partially translated into English) has been provided (in IDS filed 9/6/2019).

Information Disclosure Statement
The two information disclosure statements (IDSs) submitted on 5/14/2019 and 9/6/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See patent literature list in [0007] and reference to NPLs in [0006] for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
The independent claims are generally directed to evaluating genotoxicity of a test substance, where each of the independent claims provide for DNA obtained from a different cell source.  More specifically, the claims are directed to six steps for obtaining DNA, sequencing fragments to produce read data, comparing read data to a reference, identifying variations between the two and classifying and providing frequency of the variations/mutations observed.  The cell sources are cell populations (claims 1, 5, 9), cancer cells (claims 12, 28), and cultured cells (claim 21, 29), and provide for possible observation of various types of possible mutations including insertions, deletions, and specific alterations of one nucleic acid to another.  In view of the guidance of the specification and the art of record, it appears that certain substances provide an increased type of mutation that can be observed.  As noted in the specification, Matsuda et al. (in IDS) provide a comparison of AF-2 and DMSO affects on genomic DNA and quantitate the differences in frequency of mutations observed (see Table 1 and 2 for example).  While specific types of alterations are provided as limitations in the claims, they appear as possible observable changes as they appear to be dependent on the cell source and substance tested generically claimed, not a necessary outcome of the method steps themselves.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process.  Generally, as a method of screening substances for the possible genotoxic properties on genomic DNA of a cell that is treated.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for variations/mutations of the sequences.   The step of aligning and comparing sequence to arrive at the identification of variations between a test DNA and control or reference sequence, as well as quantitating what is observed are instructional steps.  The judicial exception is a set of instructions for analysis of sequence read data and appear to fall into the category of Mathematical Concepts, to the extent the claims require counting the number of observed variations and also into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here comparing aligned fragments of reads to determine potential differences appears to be instructions one can perform in one’s mind.  The breadth of “comparing”, “obtaining”, and “classifying” encompasses non-transformative visual assessment of the read data that is obtained in the first steps.  This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. Although the claims recite specific alterations that might occur, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the analysis is applied, and provide a conclusion or determination of what was observed in the analysis.  This judicial exception requires steps recited at high level of generality, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data from different cell sources.  A review of the art provides that treating cells with genotoxic agents and analysis of high through put sequence analysis was known and is considered a conventional means to obtain read data for further analysis.  As such, the claims do not provide for any additional element to consider under step 2B which provides significantly more.  
To the extent the analysis could be performed using a general purpose computer and known software programs, for example for alignment of a test and reference read fragment, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence read data.  While the instructions for the method and the data for the reads could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-33 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (2013 and 2015), Matsumura et al. (2015), Mortelmans et al. (2000) and Maslov et al (2015). Mortelmans et al. (2000), Gundry et al. (2012) and Maslov et al. 2015).
All independent claims provide steps for evaluating genotoxicity of a test substance from a different cell sources that were treated using six steps for obtaining DNA, sequencing fragments to produce read data, comparing read data to a reference, identifying variations between the two and classifying and providing frequency of the variations/mutations observed.  The cell sources recited are cell populations (claims 1, 5, 9), cancer cells (claims 12, 28), and cultured cells (claim 21, 29) which of which are an over-lapping genus, cell population being the encompassing genus, and cancer and cultured cells being particular types of cell populations.  The outcome of the analysis recited in the claims provides for possible observation of various types of possible mutations including insertions, deletions, and specific alterations of one nucleic acid to another.  
	Matsuda et al. 2013 provide for the physical steps of a mutation assay using high throughput DNA sequence reads, and Matsuda et al. 2015 provide a similar mutation assay using single-molecule real-time (SMART™) sequencing technology.  With respect to different test compounds, Matsuda et al. provide a comparison of AF-2 and DMSO effects on genomic DNA and quantitate the differences in frequency of mutations observed (see for example data in Table 1 and 2). Similar to Matsuda et al.  Matsumura et al. teach a genotoxicity method using a NGS that enables sensitive detection of frameshift mutations and uses the evaluation NGS reads for quantification of point mutations and frameshift mutations for mutagens like ENU, and indicate that the method provides qualitative and quantitative information about mutagens on cells genomic DNA.  More generally, Mortelmans et al. provides an overview of an Ames mutagenicity assay, and evidence of expectations for suspected mutagens and their effect on genomic DNA. Gundry et al. is provided as further evidence for direct, genome-wide
assessment of DNA mutations in single cells and for the use of cell populations from flies and cultured MEF cells treated with ENU.  Finally, Maslov et al. (2015) is provided for the teaching of genotoxicity assays and protocols for using NGS to precisely characterize mutations that result for applications of test mutagens to a variety of cell types.
 	It is noted that while specific types of alterations are provided as limitations in the claims, the evidence of record provides that the specific affect on DNA and resulting mutations appear as possible observable changes as they are dependent on the cell source and substance tested as generically claimed, and not a necessary outcome of the method steps themselves.  In view of the guidance of the specification and the art of record, it appears that certain substances provide an increased type of mutation that can be observed.  Further, it appears for the art that different concentrations of the test substance, environment-in vivo versus in vitro, and specific cell type can affect the type of resulting DNA alteration in a cell and its genome.   
As provided in the art, methods to screen for genotoxicity in various cell types with a variety of test compounds were known, and using NGS or WGS to screen for precise changes and affects of the test compounds on the genome of cells was taught.  The evidence teaches that the alteration on the genome can vary based on cell and/or compound being tested and it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to obtain any differences seen in the genome based on the analysis of the reads obtained.  One having ordinary skill in the art would have been motivated to observe and report the affect of various agents to provide a more detailed description of the affect in a particular cell type in studying the mechanism of action.  Given the number of examples and detail of guidance, there would have been a reasonable expectation of success given the results of each of the cited references to practice the method steps as broadly set forth, and observe the specific alterations recited if and when present in the read data.
	Thus, the claimed invention as a whole was clearly prima facie obvious.




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631